Citation Nr: 0121873	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased (compensable) disability 
evaluation for residuals of a gunshot wound of the chest, 
involving Muscle Group II.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, claimed to be secondary to the service-connected 
gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to August 
1947.

These matters returned to the Board of Veterans' Appeals 
(Board) following remand dated in September 1999.  The appeal 
originates from a decision dated in December 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In March 1998, the Board denied the 
veteran's claims and he appealed to the United States Court 
of Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).

In February 1999, during the pendency of the appeal, Counsel 
for the veteran and Counsel for the Secretary filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication (Joint Motion).  The Court granted the motion 
and remanded the case to the Board for proceedings in 
accordance with the Joint Motion.  In September 1999, the 
Board remanded this case to the RO for additional action in 
an effort to comply with the Order of the Court.  The 
requested development has been completed to the extent 
possible and the appeal has been returned for further 
appellate review.


FINDINGS OF FACT

1.  The veteran sustained a subcutaneous gunshot wound of the 
abdomen that required hospitalization and debridement, and is 
manifested by subjective complaints of pain and is productive 
of well-healed, nonadherent scars with no penetration of the 
musculature and no muscle involvement.

2.  In September 1971, the Board denied the veteran's claim 
for service connection for a respiratory disorder.

3.  None of the new evidence associated with the claims file 
subsequent to the September 1971 Board decision suggests a 
relationship between the veteran's respiratory disorder and 
his service-connected residuals of a gunshot wound, or is 
otherwise so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
a gunshot wound of the chest, involving Muscle Group II, 
have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.48, 4.49, 4.56, 4.72, 4.73, Diagnostic Codes 5302, 5303 
(1996 & 2000).

2. The Board's September 1971 decision, which found that no 
new factual basis had been presented to reopen the 
veteran's claim for service connection for a respiratory 
disorder, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2000).

3. The evidence received since the Board's September 1971 
decision is not new and material; thus, the requirements 
to reopen the veteran's claim for that benefit have not 
been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation, Residuals of a Gunshot 
Wound

A.  Factual Background

Service medical records reflect that in June 1947, the 
veteran sustained an accidental gunshot wound from a .45 
caliber pistol to the lower chest/abdomen.  The bullet 
entered the right anterior chest and exited at the left 
anterior chest.  An X-ray erroneously showed the bullet 
located behind the veteran's pelvis; as a result, an 
exploratory abdominal laparotomy was performed.  However, the 
abdominal organs were found to be in good condition, and the 
bullet was eventually found in the veteran's clothing.  The 
bullet track of the upper abdomen was explored and found to 
be entirely subcutaneous.  The wounds were debrided and 
drains placed on both ends of the track.  The wounds were 
later described as well healed, and the veteran was 
discharged the following month with a notation that he has 
had good recovery.

In December 1947, the RO granted service connection for 
residuals of a gunshot wound of the left chest, Muscle Group 
III, and a 20 percent evaluation was assigned from August 
1947.  Although not an issue before the Board at this time, 
the Board notes that in this decision, the RO also granted 
service connection for the unnecessary surgery performed to 
locate the bullet, and a 10 percent evaluation was assigned 
for wounds to Muscle Group XIX.  The RO also denied service 
connection for funnel shaped chest, as it was determined that 
this was a developmental abnormality.

The veteran was afforded a special VA surgical examination in 
August 1948.  On physical examination, a two-inch, well-
healed, horizontal scar on the right side of the chest at the 
costal margin was noted.  There was also a one-inch, well-
healed scar on the left side of the chest approximately two 
inches above the costal margin.  Both scars were non-tender 
and non-adherent, with no underlying tissue loss.  Palpation 
of the tissue of the line joining these two scars showed 
slight thickening, which was an apparent residual of the 
bullet track.  In addition, a five-inch scar was located at 
the upper right rectus that was well healed, non-tender, and 
non-adherent, with no muscle weakness or bulging.  While the 
veteran complained of limitation of his right shoulder, the 
examiner opined that such complaints were purely psychogenic 
and unrelated to the veteran's residuals of a gunshot wound 
of the chest.

Based on these findings, the RO concluded that the veteran's 
residuals of a gunshot wound of the chest, involving Muscle 
Group III, were most appropriately described as slightly 
disabling.  Consequently, an October 1950 rating decision 
reduced the veteran's disability evaluation to the 
noncompensable (zero percent) level.

In September 1959, VA again examined the veteran, at which 
time he reported complaints of shortness of breath and 
occasional chest pain.  X-rays of the chest revealed a 
definite increase in the hilar and perihilar vascular 
markings, while the lung fields were clear.  Photographs of 
the veteran's surgical scars were associated with this 
examination report.  The diagnosis was gunshot wound of the 
anterior chest wall with minimal tissue loss and no bone, 
nerve or blood vessel involvement; no pleural cavity injury; 
and pectus excavatum, not affected by gunshot wound.

In two decisions dated in January 1969 and September 1971, 
the Board upheld the RO's decisions denying the veteran's 
claims for a compensable evaluation for residuals of a 
gunshot wound of the chest, involving Muscle Group III.  
Moreover, in its January 1969 decision, the Board also agreed 
that the veteran's funnel chest was a congenital defect and 
was not aggravated during active service.

In July 1990, a VA examination was conducted.  Examination 
revealed a wound on the right anterior lower thorax just 
above the costal margin and well medial to the midline.  This 
scar measured five centimeters in length and was transverse.  
A second scar was noted at the sixth intercostal space of the 
left anterior thorax, located at the nipple line 
approximately six centimeters above the costal margin.  This 
scar measured three centimeters in length and was also 
transverse.  Both scars were flat, non-tender and non-
adherent.  No other findings were reported with respect to 
these scars.  The diagnoses included gunshot wound, chest, 
muscle group # 3, slight, with no residuals.

In a decision dated in June 1993, the Board denied for a 
third time the veteran's claim for a compensable evaluation 
for residuals of a gunshot wound of the chest, involving 
Muscle Group II (which VA had originally treated as Muscle 
Group III). In a June 1995 memorandum opinion, the Court of 
Veterans Appeals (Court) affirmed that decision.  The Court 
stated that the Board's decision was supported by a plausible 
basis in the record, and that the Board adequately stated its 
reasons and bases for its decision as required under 38 
U.S.C.A. § 7104(d) (West 1991).

Since the Court's decision affirming the Board's denial, the 
evidence of record pertaining to the veteran's residuals of a 
gunshot wound of the chest included a VA examination report 
dated in October 1996.  Examination of the gunshot wounds, 
however, disclosed no additional findings.  The diagnoses 
were residual gunshot wound across the lower anterior chest 
wall in 1946 from handgun accident; and scar on lower 
anterior chest wall secondary to gunshot wound.

Additionally, the record includes various lay statements from 
the veteran, including his testimony presented at a hearing 
before the RO in February 1997, that his residuals of a 
gunshot wound of the chest, involving Muscle Group II, were 
manifested by pain around the scar areas.  The veteran 
essentially maintained that he suffered from sharp pains in 
his chest, and that he was unable to reach up and reach back 
with his arms.

As noted above, in March 1998, the Board again denied the 
veteran's claim for a compensable evaluation for his 
residuals of a gunshot wound of the chest, involving Muscle 
Group II.  The veteran appealed this decision to the Court 
and in February 1999, a Joint Motion was filed.  The Court 
granted the motion and remanded the case to the Board for 
proceedings in accordance with the Joint Motion.

Pursuant to the Court's February 1999 Order, the Board 
remanded this case to the RO for additional development to 
include VA examinations.  In October 2000, a chart review was 
conducted.  It was noted that the veteran had complained of 
heart and lung problems as a result of his gunshot wound.  
The history of the incident was recited as follows:

Exploratory laparotomy was negative for 
bullet-bullet found in clothing.  Bullet 
track explored, from right to left-upper 
abdomen to lower abdomen, wound was 
determine[d] to be subcutaneous.  The 
wound was debrided, drains placed at both 
exit and entry of bullet track.  Injury 
was in June 1947, followed by discharge 
[on] August 27, 1947 from military 
service.  Wound described as "well-
healed," [the veteran was] discharged 
one month after injury with notation of 
good recovery.  Military discharge was 
not due to injury, residuals or injury or 
disability.

The examiner further noted that there were no associated 
injuries to the veteran's bony structure, nerves or vascular 
system.  Chest X-ray report dated in October 1993 was noted 
to reveal no evidence of bony destruction or fracture.  Upon 
completion of the review, the examiner noted the following:

The scarring is compatible with the 
assessment found the C-file that the 
wound was subcutaneous without 
penetration of the musculature.  Upon 
physical examination the abdominal scar 
appears old and well healed with no 
muscle involvement.

B.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000). 

With respect to the claim for an increased rating for 
residuals of a gunshot wound to the chest, the Board notes 
that the veteran has been provided the applicable law and 
regulations as noted within the statement of the case dated 
in September 1997 and the supplemental statements of the case 
dated in April, May and August 1997, May 2000 and November 
2000.  Furthermore, the RO documented efforts to comply with 
the new law in April 2001.  Specifically, it was noted that 
the veteran was notified about the Veterans Claims Assistance 
Act of 2000 and how it applied to his claim.  He was further 
notified that all evidence that had been requested by the RO 
had been received and that if he had any additional evidence 
or required any additional assistance in developing evidence, 
the RO would undertake such action prior to making decision 
on this issue.  The veteran indicated that there was no 
additional medical evidence to consider with respect to this 
claim.

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. 
§ 4.72.  The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial planes.  Any 
bone or nerve involvement inevitably resulting from the 
course of the missile should be considered.  38 C.F.R. 
§ 4.49.  For residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the scar which should be 
examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint 
involved.  The effects of bone or muscle loss, or muscle 
hernia, or lesion of a peripheral nerve, should also be 
considered.  38 C.F.R. § 4.48.

The veteran's residuals of a gunshot wound of the chest have 
been evaluated as noncompensably disabling under Diagnostic 
Code 5302, for a single disability involving Muscle Group II 
(extrinsic muscles of the shoulder girdle) and under 
Diagnostic Code 5303 for involvement of Muscle Group III).  
Under either diagnostic code, a noncompensable evaluation is 
warranted for slight disability, while a 20 percent 
evaluation is warranted for moderate disability of either the 
major or minor side.  38 C.F.R. § 4.73, Diagnostic Codes 
5302, 5303.

Prior to July 3, 1997, muscle injuries were evaluated as 
follows:  a slight, or insignificant, muscle disability was 
characterized by a simple wound of muscle without 
debridement, infection, or effects of laceration.  Service 
medical records would reflect a slight wound or brief 
treatment and return to duty.  Slight disability would also 
include healing with good functional results, without 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals.  Objective findings would include a 
minimum scar, with slight, if any, evidence of fascial defect 
or of atrophy or impaired tonus, and with no significant 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56(a).

A moderate muscle disability was characterized by through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragment, and 
with residuals of debridement or prolonged infection.  The 
history of a moderate muscle disability includes 
hospitalization and consistent complaint from the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings include linear or 
relatively small entrance and (if present) exit scars which 
indicate a short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b).

By regulatory amendment effective July 3, 1997, substantive 
changes were made to the schedular criteria for evaluation of 
muscle injuries, as set forth in 38 C.F.R. § 4.56. See 62 
Fed. Reg. 30235 (1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the newly revised rating criteria, slight disability of 
the muscles is presented by a simple wound of muscle without 
debridement or infection.  Medical records would reflect a 
superficial wound with brief treatment and return to duty.  
Slight disability would also include healing with good 
functional results, with no cardinal signs or symptoms of 
muscle disability.  Objective findings would include a 
minimum scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and with no retained metallic fragments.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

The Board notes, initially, that higher evaluations are 
available under both the former and the revised regulations 
for moderately severe and severe muscle injury.  However, 
because, as explained below, the evidence does not establish 
even moderate disability, for which a 20 percent evaluation 
under the former or revised criteria is warranted, recitation 
of the criteria for assignment of evaluations in excess of 20 
percent is not necessary.

After careful review of the entire evidence of record in an 
effort to clarify the nature and extent of the veteran's 
service-connected residuals of a gunshot wound of the chest, 
involving Muscle Group II, the Board finds that the evidence 
of record fails provide any basis for a compensable 
evaluation for this disability.  The clinical evidence 
consistently shows this disability to be only slightly, if at 
all, disabling under both the old and the revised criteria.  
In this regard, the Board notes that the veteran's gunshot 
wound of the chest was not a through and through wound of any 
muscular structure as contemplated by the criteria for a 
compensable rating and as alleged by the veteran.  
Furthermore, the history of the veteran's residuals of a 
gunshot wound of the chest does not include reports of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability, particularly lowered 
threshold of fatigue after use, affecting the particular 
functions controlled by the alleged injured muscles.  While 
the veteran reported complaints associated with his right 
shoulder, the medical evidence of record fails to document 
any indication that these complaints are related in any way 
to the residuals of the gunshot wound.  Moreover, there is no 
objective evidence of any loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
The Board notes that over the years, the two scars from the 
entrance and exit wounds have been described as non-tender 
and non-adherent with no loss of underlying tissue.

Under these circumsances, the Board must conclude that a 
compensable schedular evaluation for the disability under 
consideration is not warranted.  Additionally, moreover, the 
Board finds, as did the RO, that the evidence of record does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating standards.  38 C.F.R. § 3.321(b)(1) (2000).  The 
record contains no objective evidence indicating that the 
veteran's residuals of a gunshot wound of the chest, 
involving Muscle Group II, have markedly interfered with his 
earning capacity or employment status, or have necessitated 
frequent periods of hospitalization.  In the absence of 
evidence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the competent evidence of record demonstrates that the 
veteran's residuals of a gunshot wound of the chest, 
involving Muscle Group II, are not more than slightly 
disabling, the Board can only conclude that the preponderance 
of the evidence is against a compensable evaluation.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2000).

The record reflects that the veteran's original claim for 
service connection for asthma was denied by the RO in August 
1968.  That decision was predicated on a finding that there 
was no medical evidence of a nexus between the veteran's 
asthma and his service-connected residuals of a gunshot wound 
of the chest, or with any other incident of service.  That 
decision was affirmed by the Board in January 1969.  In 
September 1971, the Board again denied the veteran's claim 
for service connection for a respiratory disorder.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  In this regard, the Board notes that unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the Board's September 1971 decision, which 
denied the veteran's request to reopen his claim for service 
connection for a respiratory disorder, is final. The Board 
further notes that an unappealed August 1992 rating decision 
also denied the veteran's request to reopen this claim on the 
basis of new and material evidence. However, it is unclear 
from the record whether the veteran was ever notified by the 
RO of that denial.  See 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2000) (an RO decision becomes final after the time 
period prescribed only after the VA issues written 
notification in accordance with 38 U.S.C.A. § 5104).  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening the claim 
for service connection for a respiratory disorder is that 
added to the record since the Board's September 1971 
decision, the last disposition in which the claim was finally 
disallowed on any basis.  See Evans, 9 Vet. App. at 285.

The relevant evidence of record at the time of the Board's 
September 1971 decision consisted of the veteran's service 
medical records; various VA examination reports which note 
the veteran's complaints of shortness of breath; lay 
statements by the veteran and two friends indicating that the 
veteran suffered from shortness of breath; a VA 
hospitalization report which includes a diagnosis of 
bronchitis, acute and chronic due to mixed organisms; and VA 
outpatient treatment reports noting the veteran's respiratory 
complaints.  None of these records includes medical evidence 
or opinion relating the veteran's respiratory disorder with 
his service-connected residuals of a gunshot wound of the 
chest, or with any other incident of service.

The evidence associated with the claims file since the 
Board's September 1971 decision is addressed below.

VA outpatient treatment reports dated from January 1979 
through November 1986include diagnoses of asthma and chronic 
obstructive pulmonary disease (COPD).  The Board finds these 
reports to be new, as they were not associated with the 
record at the time of the Board's September 1971 decision.  
However, as these reports do not include discussion of the 
etiology of the veteran's asthma and COPD, they are not 
probative of the crucial issue of whether the veteran's 
respiratory disorder is related to his service- connected 
residuals of a gunshot wound of the chest, or to any other 
incident of service.  The Board emphasizes that the absence 
of evidence on that question was the basis for the prior 
denial of the claim.

VA hospitalization reports dated in July and September of 
1985 reflect that the veteran was hospitalized for 
exacerbations of his asthma and COPD.  One report noted that 
the veteran smoked between one and one and one-half packs of 
cigarettes a day.  Since these reports were not of record at 
the time of the Board's September 1971 decision, the Board 
finds they also are new.  However, as they also do not 
address the etiology of any of these conditions, they are not 
probative of the issue central to the claim; hence, they are 
not material.

The veteran was awarded Social Security Administration 
benefits in October 1985.  This determination was based in 
part on a consultation examination report dated in October 
1984, which included a diagnosis of "[c]hronic obstructive 
pulmonary disease and probably restrictive due to his chest 
deformity."  Although this report is new, does not include 
any medical opinion relating the veteran's respiratory 
disorder with his service-connected residuals of a gunshot 
wound of the chest.  In fact, the medical evidence contained 
in this report suggests that the veteran's COPD is related to 
his nonservice-connected chest deformity (and, thus, 
seemingly mitigates against the veteran's claim).  
Accordingly, the Board finds this report is not material for 
purposes of reopening the claim for service connection.

The veteran underwent VA pulmonary examination in October 
1991.  During examination, the veteran reported that he had 
smoked between one-half pack and one pack of cigarettes per 
day since twelve years of age.  Based upon examination, the 
diagnoses were COPD and active cigarette smoking.  Although 
new, this report adds nothing to the question of whether the 
veteran's respiratory disorder is related to his service-
connected residuals of a gunshot wound of the chest, or with 
any other incident of service; therefore, this report is not 
material.

Private treatment reports pertaining to the veteran's 
respiratory disorder include the  results of an April 1997 
pulmonary function test from St. Joseph Hospital, as well as 
a February 1997 statement from Mathew Kattapuram, M.D., who 
diagnosed the veteran with chronic bronchitis/COPD and 
"perhaps a fair amount of bronchospasm."  While new, none 
of these records provide an opinion linking the veteran's 
respiratory disorder with his service-connected residuals of 
a gunshot wound of the chest, or with any other incident of 
service.  As such, this evidence is not probative of the 
crucial issue of this claim.

The veteran's lay statements, including testimony presented 
at a VA hearing in February 1997, to the effect that his 
respiratory disorder was caused by his service-connected 
residuals of a gunshot wound of the chest has been 
considered.  In particular, while the veteran acknowledged 
that his respiratory disorder may not have been directly 
caused by his service-connected residuals of a gunshot wound 
of the chest, he testified that his asthma was at least 
aggravated by this in-service injury.  However, the veteran, 
as a lay person, untrained in the field of medicine, is not 
competent to make statements as to the issue of medical 
causation or aggravation.  Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991); Grottviet v. Brown, 5 Vet. App. 91, 93 
(1993).  Where, as here, the determinative issue involves a 
medical question, unsupported lay evidence, even if new, 
cannot serve as a sufficient predicate upon which to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).

Evidence associated with the claims file subsequent to the 
Court's February 1999 remand included a VA examination report 
dated in July 2000 and a report of a chart review by a VA 
physician dated in October 2000.  Neither the examination 
report, which referred the veteran's lung complaints to the 
"Internal Medicine doctor," or the chart review report 
provide any basis to relate the presence of any current 
respiratory disorder to the veteran's service-connected 
residuals of a gunshot wound of the chest or to service.  In 
fact, upon review of the veteran's claims file, the VA 
physician in October 2000 specifically noted that there was 
no penetration of the veteran's abdominal musculature by the 
bullet and that the wound was subcutaneous in nature without 
any evidence of disability associated with the wound; as this 
evidence also appears to militate against the veteran's 
claim, it not material for purposes of reopening the claim 
for service connection.   

Thus, the evidence received subsequent to the Board's 
September 1971 decision, as summarized above, when viewed 
either alone or in light of all of the evidence of record, 
does not tend to show that the veteran's respiratory disorder 
was caused or aggravated by his service-connected gunshot 
wound of the chest.  Therefore, this evidence does not raise 
a reasonable possibility of changing the prior disposition of 
the claim.  Accordingly, new and material evidence has not 
been submitted subsequent to the Board's September 1971 
decision to reopen the claim for service connection for a 
respiratory disorder.  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine may not be applied in this case.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

As a final point, the Board points out that the Veterans 
Claims Assistance Act of 2000 expressly provides that nothing 
in the act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 State. 2096 (to be codified 
at 38 U.S.C. § 5103A(f)).  Because the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist and notification 
provisions of the Act are applicable to this issue.  

In any event, however, the Board would emphasize that it is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
this claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Accordingly, the Board finds no further action with respect 
to any applicable duties to assist or to notify pursuant to 
the Veterans Claims Assistance Act of 2000 is necessary for 
this issue.


ORDER

A compensable disability evaluation for residuals of a 
gunshot wound to the chest, Muscle Group II is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for a respiratory disorder, 
the appeal as to this issue is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

